In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated January 29, 1997, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
Shortly after midnight on July 5, 1990, the plaintiff climbed through a hole in the fence surrounding the pool at Astoria Park in Queens. At that time, the pool was closed. The plaintiff,, who was 16 years old at the time, had never been diving or swimming before, and had never been to the pool at Astoria Park. The plaintiff ran to the edge of the pool and, although it was dark, dove in head first without giving any thought to the depth of the water, which was approximately six inches. The plaintiff sustained multiple spinal injuries, and ultimately commenced this action against the City of New York.
The Supreme Court denied the City’s motion for summary judgment dismissing the complaint and we now reverse.
*535Under the circumstances of this case, the record establishes that the plaintiffs reckless conduct was the sole legal cause of his injuries (see, Howard v Poseidon Pools, 72 NY2d 972; Boltax v Joy Day Camp, 67 NY2d 617).
Rosenblatt, J. P., Miller, Copertino and Pizzuto, JJ., concur.